Name: 2008/41/EC,Euratom: Council Decision of 10 December 2007 appointing seven members of the Court of Auditors
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/3 COUNCIL DECISION of 10 December 2007 appointing seven members of the Court of Auditors (2008/41/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 247(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Mr Jean-FranÃ §ois BERNICOT, Mr David BOSTOCK, Mr FranÃ §ois COLLING, Mr Maarten B. ENGWIRDA, Mr Ioannis SARMAS, Ms Hedda VON WEDEL and Mr Hubert WEBER expire on 31 December 2007. (2) New appointments should therefore be made, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 1 January 2008 to 31 December 2013:  Mr David BOSTOCK,  Mr Michel CRETIN,  Mr Maarten B. ENGWIRDA,  Mr Henri GRETHEN,  Mr Harald NOACK,  Mr Ioannis SARMAS,  Mr Hubert WEBER. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 December 2007. For the Council The President L. AMADO (1) Opinions of 28 and 29 November 2007 (not yet published in the Official Journal).